68 N.Y.2d 929 (1986)
The People of the State of New York, Respondent,
v.
Dominic A. Bretti, Appellant.
Court of Appeals of the State of New York.
Argued October 8, 1986.
Decided November 11, 1986.
Frank Policelli for appellant.
Ronald Goldstock, Deputy Attorney-General (Thomas D. Thacher, II, and Arthur G. Weinstein of counsel), for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*930MEMORANDUM.
The order of the Appellate Division should be affirmed.
At defendant's trial an accomplice, Mastracco, testified at length as to defendant's role in orchestrating Dawn Grillo's murder. The People introduced a taped conversation between Mastracco and defendant, for the purpose of corroborating Mastracco's testimony (CPL 60.22). Defendant challenges the sufficiency of the corroborating evidence as equivocal. Even though subject to an innocent interpretation, the taped conversation "`"so harmonize[d] with the accomplice's narrative as to have a tendency to furnish the necessary connection between the defendant and the crime."'" (People v Kohut, 30 N.Y.2d 183, 194, quoting People v Morhouse, 21 N.Y.2d 66, 74; see also, People v Farruggia, 61 N.Y.2d 775, 777.)
Order affirmed in a memorandum.